DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2022 has been entered.

Claim Objections

            Claim 1 is objected to because of the following informalities:  
             In claim 1, “…in the second half of the full signal bandwidth…” in lines 6 – 7 should be corrected to “…in a second half of a full signal bandwidth…”.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

             Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2021/0391961) in view of Schmidl et al (US 2011/0051845) and further in view of Sun et al (US 2017/0295049).

           Re claim 1, Cao teaches of a method, comprising: encoding data using duplicated dual carrier modulation (DCM) (DCM, Paragraphs 0099 – 0100); and modulating the encoded data to result in a reduced peak-to-average power ratio (PAPR) in transmission of the modulated and encoded data in a wireless network (polarity change or phase rotation applied to the data portion to reduce PAPR, Paragraphs 0082 and 0099 – 0100), wherein the modulating of the encoded data comprises: multiplying the duplicated DCM encoded payload in a second half of a full signal bandwidth by a modulation vector (equations 1 – 8) as well as wherein the modulating of the encoded data further comprises generating the modulation vector, M(k) (equations 1 – 8), by: M(k) = +1 or -1, wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (polarity for each duplication, Paragraphs 0088 – 0090 and 0100 – 0102). However, Cao does not specifically teach of the polarity change in the second half of the full signal bandwidth would be:

    PNG
    media_image1.png
    65
    416
    media_image1.png
    Greyscale

wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT).
            Schmidl teaches of an OFDM system, where a tone separation as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) NIFFT/2 or [0 : NIFFT/2 – 1] (Paragraphs 0032 – 0036).           
            Sun teaches of n = [0 : N/2 – 1], where a modulation vector p(n) = -1 for a first part of n=[0:N/4] and p(n)=1, otherwise (for the remaining part of n=[N/4 + 1 : N/2 – 1]) (equation 5 and Paragraphs 0057 – 0062). Sun also teaches of IFFT as required by OFDM that is used to create a time-domain signal or otherwise used to transform a frequency-domain representation into the time-domain signal (Paragraph 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a tone separation of the second half of the full signal bandwidth would be [0 : nfft/ 2 - 1] for efficient symmetrical tone separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polarity of -1 in the first half of the second half of the full signal bandwidth and a polarity change of +1 in the second half of the second half of the full signal bandwidth so as to efficiently mitigate increased peak-to-average power (PAPR).

          Re claim 9, Cao teaches of a method, comprising: generating dual carrier modulation (DCM) encoded data in a first half of a full signal bandwidth (DCM in a first half of a signal bandwidth, Paragraphs 0099 – 0100); duplicating in a second half of the full signal bandwidth the DCM encoded data generated in the first half of the full signal bandwidth (duplicating on the other half of the signal bandwidth, Paragraphs 0099 – 0108); and multiplying the duplicated DCM encoded data in the second half of the full signal bandwidth by a modulation vector to result in a reduced peak-to-average power ratio (PAPR) in transmission (polarity change or phase rotation applied to the data portion to reduce PAPR, Paragraphs 0082 and 0099 – 0100), generating the modulation vector, M(k) (equations 1 – 8), by: M(k) = +1 or -1, wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (polarity for each duplication, Paragraphs 0088 – 0090 and 0100 – 0102). However, Cao does not specifically teach of the polarity change in the second half of the full signal bandwidth would be:

    PNG
    media_image1.png
    65
    416
    media_image1.png
    Greyscale

wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT).
            Schmidl teaches of an OFDM system, where a tone separation as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) NIFFT/2 or [0 : NIFFT/2 – 1] (Paragraphs 0032 – 0036).
            Sun teaches of n = [0 : N/2 – 1], where a modulation vector p(n) = -1 for a first part of n=[0:N/4] and p(n)=1, otherwise (for the remaining part of n=[N/4 + 1 : N/2 – 1]) (equation 5 and Paragraphs 0057 – 0062). Sun also teaches of IFFT as required by OFDM that is used to create a time-domain signal or otherwise used to transform a frequency-domain representation into the time-domain signal (Paragraph 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a tone separation of the second half of the full signal bandwidth would be [0 : nfft/ 2 - 1] for efficient symmetrical tone separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polarity of -1 in the first half of the second half of the full signal bandwidth and a polarity change of +1 in the second half of the second half of the full signal bandwidth so as to efficiently mitigate increased peak-to-average power (PAPR).      

          Re claim 16, Cao teaches of a method, comprising: generating dual carrier modulation (DCM) encoded data in a first half of a full signal bandwidth (DCM in a first half of a signal bandwidth, Paragraphs 0099 – 0100); duplicating in a second half of the full signal bandwidth the DCM encoded data generated in the first half of the full signal bandwidth (duplicating on the other half of the signal bandwidth, Paragraphs 0099 – 0108); and multiplying the duplicated DCM encoded data in the second half of the full signal bandwidth by a modulation vector to result in a reduced peak-to-average power ratio (PAPR) in transmission (polarity change or phase rotation applied to the data portion to reduce PAPR, Paragraphs 0082 and 0099 – 0100), generating the modulation vector, M(k) (equations 1 – 8), by: M(k) = +1 or -1, wherein k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth (polarity for each duplication, Paragraphs 0088 – 0090 and 0100 – 0102). Cao does not specifically show of an apparatus, comprising: a transceiver configured to communicate wirelessly; and a processor coupled to the transceiver and configured to perform operations. Cao does not specifically teach of the polarity change in the second half of the full signal bandwidth would be:

    PNG
    media_image1.png
    65
    416
    media_image1.png
    Greyscale

wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT).
           Schmidl teaches of an OFDM system, where a tone separation as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) NIFFT/2 or [0 : NIFFT/2 – 1] (Paragraphs 0032 – 0036). Schmidl further teaches of an apparatus, comprising: a transceiver configured to communicate wirelessly; and a processor coupled to the transceiver and configured to perform operations (Paragraphs 0049 – 0053 and Fig.5).
            Sun teaches of n = [0 : N/2 – 1], where a modulation vector p(n) = -1 for a first part of n=[0:N/4] and p(n)=1, otherwise (for the remaining part of n=[N/4 + 1 : N/2 – 1]) (equation 5 and Paragraphs 0057 – 0062). Sun also teaches of IFFT as required by OFDM that is used to create a time-domain signal or otherwise used to transform a frequency-domain representation into the time-domain signal (Paragraph 0052).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a tone separation of the second half of the full signal bandwidth would be [0 : nfft/ 2 - 1] for efficient symmetrical tone separation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polarity of -1 in the first half of the second half of the full signal bandwidth and a polarity change of +1 in the second half of the second half of the full signal bandwidth so as to efficiently mitigate increased peak-to-average power (PAPR). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device comprise a transceiver and a processor coupled to the transceiver to physically perform the operations of Cao for wireless communications.

             Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao, Schmidl and Sun in view of Pandian et al (US 2021/0360694).

          Re claims 8 and 15, Cao, Schmidl and Sun teach all the limitations of claims 1 and 9 as well as Cao teaches of of transmitting the modulated and encoded data in the wireless network which comprises an extreme-high-throughput (EHT) (EHT, Paragraph 0040). Cao, Schmidl and Sun do not specifically mention of EHT WLAN.
          Pandian teaches of extreme-high-throughput (EHT) wireless local area network (WLAN) (EHT, WLAN, Paragraph 0070).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the modulated and encoded data in the wireless network which comprises an extreme-high-throughput (EHT) to be formatted as an Extreme High Throughput (EHT) WLAN PPDU in accordance with the IEEE 802.11be.

          Re claim 20, Cao, Schmidl and Sun teach all the limitations of claim 16 as well as Cao teaches of transmitting, via the transceiver, an outcome of the multiplying in an extreme-high- throughput (EHT) (EHT, Paragraph 0040). Cao, Schmidl and Sun do not specifically mention of EHT WLAN.
          Pandian teaches of extreme-high-throughput (EHT) wireless local area network (WLAN) (EHT, WLAN, Paragraph 0070).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the modulated and encoded data in the wireless network which comprises an extreme-high-throughput (EHT) to be formatted as an Extreme High Throughput (EHT) WLAN PPDU in accordance with the IEEE 802.11be.

Response to Arguments

            Applicant's arguments filed September 01, 2022 have been fully considered but they are not persuasive. 
             Applicant respectfully submits that it seems Sun at best can be said to teach what is asserted by the Office, that is, "a modulation vector p(n) = -1 or for n = [0:N/4] and p(n) = 1, otherwise." However, even so, such is not the same as or equivalent from generating the modulation vector, M(k), by setting M(k) = -1 for k = [0 : nfft / 4], M(k) = 1 for k = [nfft / 4 +1: nfft / 2 - 1], wherein: (i) k denotes an index of a respective one of the one or more subcarriers in the second half of the full signal bandwidth, and (ii) nfft denotes a length of an IFFT used to create a time-domain signal or otherwise used to transform a frequency- domain representation into the time-domain signal. In other words, contrary to the Office's assertion, Sun fails to teach or suggest some of the limitations of Claims 4, 11 and 18, which are now recited in amended Claims 1, 9 and 16.
           As discussed above in the rejection, Examiner submits that Sun teaches of n = [0 : N/2 – 1], where a modulation vector p(n) = -1 for a first part of n=[0:N/4] and p(n)=1, otherwise (for the remaining part of n=[N/4 + 1 : N/2 – 1]) (equation 5 and Paragraphs 0057 – 0062). Sun also teaches of IFFT as required by OFDM that is used to create a time-domain signal or otherwise used to transform a frequency-domain representation into the time-domain signal (Paragraph 0052). Schmidl teaches of an OFDM system, where a tone separation as shown in Figures 2 – 3, wherein nfft denotes a length of Inverse Fast Fourier Transform (IFFT) NIFFT/2 or [0 : NIFFT/2 – 1] (Paragraphs 0032 – 0036). Therefore, Cao, Schmidl and Sun teach all the limitations of claims 1, 8 and 16.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633